Citation Nr: 0013644	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  92-21 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to a disability evaluation in excess of 10 
percent for dorsolumbar myositis.

3.  Entitlement to a disability evaluation in excess of 10 
percent for right foot disability (degenerative joint disease 
of the second toe and calcaneal spurs).


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to August 
1986.

The current appeal arose from an October 1991 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO continued the denial of entitlement to service 
connection for a psychiatric disorder, and denied entitlement 
to increased evaluations for a right foot disability 
(degenerative joint disease of the second toe and calcaneal 
spur) and dorsolumbar myositis.

In September 1994 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative actions.  That development having been completed 
the case is once more before the Board for appellate review.  

Evidence recently received included the veteran's waiver of 
initial review by the RO.  Accordingly, the Board will 
continue appellate consideration of the veteran's claim.  See 
38 C.F.R. § 20.1304(c) (1999).

A review of this additional evidence recently received shows 
that it includes a favorable decision from the Social 
Security Administration in November 1999.  This evidence 
appears to raise the issue of entitlement to service 
connection for a psychiatric disorder as secondary to 
service-connected disability in light of the holding of the 
United States Court of Appeals for Veterans Claims (Court) in 
Allen v. Brown, 7 Vet. App. 439 (1995).  





The favorable decision from the Social Security 
Administration in awarding disability benefits essentially 
suggested that the veteran's variously diagnosed back 
disorder had an aggravating or adverse effect upon his 
psychiatric condition.  Service-connection has been granted 
for a back disability rated as dorsolumbar myositis.  As the 
issue of entitlement to service connection for a psychiatric 
disorder as secondary to service-connected dorsolumbar 
myositis has never been formally addressed by the RO, such 
new issue is referred to the RO for formal adjudicatory 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  In May 1990 the Board denied entitlement to service 
connection for a psychiatric disorder.  

2.  The evidence submitted since the May 1990 Board decision 
does not bear directly and substantially upon the issue at 
hand, and by itself or in connection with evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  The veteran's dorsolumbar myositis has remained stable 
for many years and is manifested primarily by no more than 
paravertebral muscle spasm and slight limitation of motion.  

4.  The veteran's right foot disability has remained stable 
for many years and is manifested primarily by X-ray evidence 
of calcaneal spurs and degenerative changes of the second 
toe, and by metatarsal tenderness. 



CONCLUSIONS OF LAW

1.  Evidence submitted since the May 1990 decision wherein 
the Board denied entitlement to service connection for a 
psychiatric disorder is not new and material, and the 
veteran's claim for that benefit has not been reopened.  38 
U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.156(a), 20.1100, 20.1105 (1999).

2.  The criteria for the assignment of a disability rating 
greater than 10 percent for dorsolumbar myositis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5292. (1999). 

3.  The criteria for the assignment of a disability rating 
greater than 10 percent for a right foot disability 
(degenerative joint disease of the second toe and calcaneal 
spurs) have not been met.  38 U.S.C.A. §§ 1155, 5107;  38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.7 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5279 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
psychiatric disorder.

Factual Background

The evidence which was of record prior to the May 1990 
decision wherein the Board denied entitlement to service 
connection for a psychiatric disorder is reported in 
pertinent part below.

The service medical records were negative for any evidence or 
findings of a psychiatric disorder.
VA outpatient treatment records dated from 1986 to 1989 show 
the veteran was treated for psychiatric symptomatology 
variously diagnosed as generalized anxiety disorder, 
dysthymic disorder, depression, adjustment disorder, etc.

VA conducted a special psychiatric examination of the veteran 
in May 1987.  On examination the veteran reported that he had 
no psychiatric problems in service and denied any psychiatric 
intervention therein.  He reported having problems adjusting 
after service.  The examination concluded in a diagnosis of 
adjustment disorder with anxious mood.

Private treatment reports show the veteran was treated in 
1987mand 1988 for dysthymic disorder, and compulsive 
personality disorder.  

In May 1990 the Board noted the following:

"Service medical records are negative 
for any complaints or findings of 
psychiatric abnormalities.  VA outpatient 
records reflect that the veteran, shortly 
after his release from service, reported 
experiencing various symptoms, including 
depression, anxiety, irritability, 
trouble sleeping, and decreased energy 
and motivation.  Symptomatology was 
initially attributed to an adjustment 
disorder, a condition involving a 
maladaptive pattern of coping with 
stress.  In addition, symptomatology was 
later attributed to a psychoneurotic 
condition, classified as generalized 
anxiety disorder; a private examiner has 
diagnosed a psychoneurotic condition 
classified as dysthymic disorder.  No 
psychotic disorders have been verified on 
post service psychiatric examinations.  


The evidence demonstrates that a 
psychoneurotic condition, if now present, 
had its onset after the veteran had 
completed active duty and cannot 
reasonably be attributed to military 
service."  

The Board denied entitlement to service connection for a 
psychiatric disorder because a psychiatric disorder was not 
demonstrated in service; psychoneurotic disorders variously 
classified, were first shown following service separation; 
There was no competent medical evidence between the 
postservice psychoneurotic disorders variously classified and 
any incident of active duty.

Evidence received after the May 1990 decision of the Board 
includes the testimony of the veteran and his wife before a 
hearing officer at the RO in June 1992.  A copy of the 
hearing transcript is on file.  The veteran testified that he 
was nervous and fighting all the time in the service.  His 
spouse testified that he was nervous during service and 
remembered she required hospitalization one time after he 
beat her.  

Also submitted were cumulative VA medical records referring 
to adjustment reaction from September 1986 along with 
additional subsequently dated VA and private medical records 
dating through 1999 reflecting the continuation of 
psychiatric disorders variously diagnosed as generalized 
anxiety disorder, dysthymic disorder and major depression.

Also submitted were medical records dated in mid 1994 
pertaining to treatment of the veteran's spouse including a 
clinical record in July 1984 showing she was treated for 
injury sustained when the veteran allegedly struck her.  
Questionable spouse abuse was indicated.  There were recorded 
situational stress reaction and marital discord.

Also added were service administrative records which are 
silent for any pertinent findings.  

In April 1999, a board of two VA psychiatrists reported 
having reviewed the veteran's claims folder.  Additional 
development was requested.  Following the development 
including an examination the following opinion was rendered 
in response to earlier questions:

1.  Was the diagnosis of Adjustment 
Disorder With Anxious Mood established in 
1987 erroneous?  No, taking into 
consideration the description of symptoms 
that the veteran gave at that time to the 
examining psychiatrist diagnosis was 
correct.

2.  Is current psychiatric diagnosis a 
disability, the result of service 
connected back and right foot disability, 
a disability resulting from a disease or 
injuries, independent to the service 
connected disabilities?  No, this 
veteran's present condition is in no way 
related to his service connected physical 
problems or to any other physical 
problems.  The final diagnosis in this 
case is:

AXIS I:    Depressive Disorder Not 
Otherwise Specified.

AXIS II:    Personality Disorder With 
Obsessive Compulsive and Dependent 
Characteristics.

AXIS III:   See Medical Examination by 
Dr. B....

AXIS V:     Psychosocial Stressors: Not 
Specified.

AXIS V:......GAF 60.

A copy of a favorable decision from the Social Security 
Administration pertained to the recent grant of disability 
benefits primarily based upon current findings of impairment 
in part associated with major depression. 


Criteria

Service connection may be established for a disability 
resulting from personal injuries suffered or disease 
contracted in line of duty, or for aggravation of preexisting 
injuries suffered or disease contracted in line of duty.  38 
U.S.C.A. 
§ 1131 ( West 1991 & Supp. 1999).

Regulations also provide that service connection may be 
granted for any disability diagnosed after discharge, when 
all the evidence including that pertinent to service 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

In addition, certain chronic diseases, including psychosis, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1999);  38 C.F.R. §§ 3.307, 3.309 
(1999).

The law provides that, when a claimant requests that a claim 
be reopened after an appellate decision and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and an adverse 
determination as to either question is appealable.  38 
U.S.C.A. § 7104 (West 1991).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1998).

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7104(b); 38 C.F.R. § 20.1100.

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  Elkins v. West, 
12 Vet. App. 209, 218-19 (1999).

When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis...is neither 
required nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) ( finding in a case where new and material 
evidence had not been submitted that the Board's analysis of 
whether the claims were well grounded constituted a legal 
nullity).  Thus, the well groundedness requirement does not 
apply with regard to reopening disallowed claims and revising 
prior final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999).


Analysis

The veteran seeks to reopen his claim of service connection 
for a psychiatric disorder which the Board denied in May 
1990.  

When a claim is finally denied by the Board, the claim may 
not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.

In May 1990 the Board denied entitlement to service 
connection for a psychiatric disorder because a psychiatric 
disorder was not demonstrated in service; psychoneurotic 
disorders variously diagnosed, were first shown following 
service separation; there was no competent medical evidence 
linking the postservice reported variously diagnosed 
psychoneurotic disorders and any incident of active duty.

Specifically, the Board noted that the service medical 
records were negative for any complaints or findings of 
psychiatric abnormalities.  Psychiatric examination in 
service and at separation from active service were normal.  
Department of Veterans Affairs outpatient records reflected 
that the veteran, shortly after his release from service, 
reported experiencing various symptoms, including depression, 
anxiety, irritability, trouble sleeping, and decreased energy 
and motivation.  

Symptomatology was initially attributed to an adjustment 
disorder, a condition involving a maladaptive pattern of 
coping with stress.  In addition, symptomatology was later 
attributed to a psychoneurotic condition, diagnosed as 
generalized anxiety disorder.  A private examiner had 
diagnosed a psychoneurotic condition classified as dysthymic 
disorder.  It was noted that no psychotic disorders had been 
verified on post service psychiatric examinations.  The 
evidence demonstrated that a psychoneurotic condition, if 
present, had its onset after the veteran had completed active 
duty and could not reasonably be attributed to military 
service.

Importantly, the Board notes that the evidence associated 
with the claims file subsequent to the May 1990 decision of 
the Board consists of duplicate VA medical records and 
cumulative findings showing an adjustment disorder shortly 
following separation and previously considered by the Board.  
Such evidence is not new and material.  While the additional 
VA and private clinical records dating through 1999 are new, 
in that they were not previously considered by the Board in 
1990, they are not probative or material to the issue at hand 
as they merely continue to reflect an ongoing psychoneurosis 
process, variously diagnosed without any competent medical 
evidence of a nexus with active service.  

The validity of the psychiatric diagnosis first noted shortly 
following separation from service has been verified by a 
panel of psychiatrists and excluded the presence of a 
psychosis.  There presumptive provisions of 38 U.S.C.A. 
§ 1101, 1112, 1113, 1137: 38 C.F.R. § 3.307, 3.309 have no 
application in this case. 

The medical records submitted by the veteran that pertain to 
treatment of his spouse during his period of active service 
are not probative to the issue at hand as they are absent any 
competent relevant findings showing the veteran had a 
psychiatric disorder in service.  Moreover, his service 
administrative records are absent any relevant findings 
pertinent to supporting the veteran's claim.  38 C.F.R. 
§ 3.156(c).

The testimony given by the veteran and his wife, standing 
alone, without any supporting medical evidence, fails to 
provide competent evidence of the onset of an acquired 
psychiatric in service. 

The veteran and his spouse maintain that the veteran has a 
psychiatric disorder related to service.  The Board notes the 
Court has held a lay person is competent to testify as to 
facts within his own observation and recollection, such as 
visible symptoms, but is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical education, training or experience, such 
as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The recent favorable Social Security Administration decision 
likewise is absent any probative value as it relates to 
psychiatric impairment many years postservice without any 
competent nexus with service.

Particularly important is the conclusion drawn in April 1999 
by the VA board of two psychiatrists who discounted any 
relationship of the veteran's variously diagnosed psychiatric 
symptomatology with his period of active service.

Accordingly, the Board finds, as did the Board in May 1990, 
that the veteran does not have a psychiatric disorder which 
has been linked to his period of service on the basis of the 
additional evidence submitted subsequent to the May 1990 
denial.  There is no additional evidence not previously 
submitted which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of this 
claim.  

As the Board noted earlier, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder, the first element has not been met.  
Accordingly, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. at 171 (1996).


II.  Increased ratings for dorsolumbar 
myositis and right foot disability 
(degenerative joint disease of the second 
toe and calcaneal spurs), each currently 
evaluated as 10 percent disabling.

Factual Background

An historical review of the record shows that in June 1987 
the RO granted service connection for a right foot disability 
(degenerative joint disease second toe and calcaneal spurs) 
evaluated as 10 percent disabling and dorsolumbar myositis 
evaluated as noncompensable based upon findings in the 
service medical records.

In August 1989 the RO granted an increased (compensable 
evaluation of 10 percent for dorsolumbar myositis.  

Outpatient clinical records in the 1990's refer to treatment 
for low back pain.

In June 1992 the veteran and his wife presented testimony 
before a hearing officer at the RO.  A copy of the hearing 
transcript is on file.  The testimony was to the effect that 
the veteran's back and right foot symptoms had worsened over 
the years and warranted higher evaluations.  

A January 1997 VA examination report shows that the veteran, 
while doing judo in the service, had an injury to his right 
foot.  He referred to numbness of the great toe of the right 
foot.  He denied pain or any other right foot symptomatology.  

On objective examination it was noted the veteran could 
stand, squat, do supination and pronation, and rise from his 
toes and heels without problems and without pain.  There was 
no swelling of the foot.  He had a normal gait cycle and 
adequate function of both feet.  There were no deformities of 
the feet.  There were no ulcers or vascular changes.  He had 
full and complete range of motion of both ankles and feet.  
There was no crepitus and no instability of the feet and 
ankles.  Diagnosis was  degenerative joint disease, second 
toe and calcaneus spurs of the right foot.  

A January 1997 VA special orthopedic examination of the spine 
shows that the veteran sustained a back lifting injury while 
in the service.  He referred to a low back pain with 
radiation to both legs, posterior aspect up to the calf 
associated with weakness.  He had physical therapy with 
temporary relief.

On objective examination there were no postural abnormalities 
of the back.  There were no fixed deformities of the back.  
Musculature of the back revealed evidence of mild dorsal 
lumbar paravertebral muscle spasm.  He had full and complete 
range of motion of the lumbar spine except for forward 
flexion which was to 65 degrees.  

There was exquisite pain objectively on all movements of the 
lumbar spine, except right and left rotation.  There was no 
muscular atrophy of lower extremities.  The veteran had 
normal muscle strength in both legs.  He had negative 
straight leg raising and Lasegue sign bilaterally.  Knee 
jerks and ankle jerks were plus 2 bilateral and symmetric.  
Diagnosis was dorsal lumbar paravertebral myositis.  It was 
noted that he had a functional right foot and lower back 
area.  He suffered from pain when sitting on prolong 
positions.  There was no muscular atrophy and he had 
functional lower extremities and lower back. 

A May 1999 VA orthopedic examination report by the same 
examiner who performed the right foot examination show the 
veteran complained of a severe pain in the right second toe, 
ankle and heel.  He also referred to cramps.  He was using 
medication with good pain control for 2 or 3 hours.  There 
were no side effects of the medication.  He noted that during 
the last year there had been several examination due to the 
right foot pain.  He was treated with medication.  
Precipitating factors consisted of standing for a long time, 
walking, and going down/upstairs.  Alleviating factors were 
medications.

It was noted that the veteran used a cane to prevent falls.  
There was no history of surgeries to the right foot.  There 
was no episode of dislocation or recurrent subluxation of the 
right foot.  No constitutional symptoms for inflammatory 
arthritis were noted.  He was unemployed.  

On objective examination right ankle dorsiflexion was to 20 
degrees and plantar flexion was to 45 degrees.  There was no 
painful motion in the range of motion measured on the right 
ankle noted by the examiner as within normal limits.  There 
was no objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, and normal 
movement and guarding of movement of the right foot, right 
ankle, right second toe, and heel.  He had a normal gait 
cycle.  There was no ankylosis.  There was no leg 
discrepancy.  No constitutional signs for inflammatory 
arthritis were noted.  Degenerative joint disease of the 
right foot, second toe, and calcaneal spur.  

A May 1999 VA orthopedic examination of the spine report 
shows the veteran complained of severe low back pain with 
radiation to anterior thighs associated with occasional 
cramps in the toes and pain in the calves.  No fecal or 
urinary incontinence was noted.  The veteran reported he used 
medication with good pain control for 2 or 3 hours.  There 
were no side effects of the medication.  During the last year 
he had 2 rehabilitation medicine service (RMS) evaluations 
and was treated with physical therapy.  Precipitating factors 
were intercourse, and sitting or standing for a long time.  
Alleviating factors were medications.  He was in no need of 
crutches or brace to walk.  He used a cane to prevent falls.  

There was no history of surgeries to the low back area.  He 
was unemployed.  As to daily activities he claimed he could 
not work as a judo instructor.  Occupational history 
indicated that from 1986 to 1997 he worked as an internal 
auditor for the Puerto Rico Sugar Company.  In 1996 he had to 
go to the Puerto Rico State Insurance Fund due to a job 
related injury in which he injured his lower back after a 
fall from a ladder.  At that time he had treatment to his low 
back area.  He reported he had never gone to the Puerto Rico 
State Insurance Fund due to problems with his right foot.  He 
claimed that in 1990 he went to a private doctor and had a 
computerized tomographic (CT) scan and was found with a 
herniated disc.

On objective examination lumbar spine forward flexion was to 
20 degrees, backward extension, lateral flexion and rotation 
were to 10 degrees.  It was noted that it appeared that the 
veteran was not doing his full effort.  While on the 
examining table, standing up and sitting, it was observed 
that veteran could bend the back further with a pain-free 
expression face.  There was no painful motion in the range of 
motion measured on examination.  There was no objective 
evidence of painful motion on all movements of the lumbar 
spine.  There was objective evidence of mild lumbar muscle 
spasm.  Muscle strength was tested and graded 2 of 5, but 
when veteran stood up, he could walk with a normal gait 
cycle, so this was not considered accurate.  It appeared that 
he was exaggerating his responses.  There was mild tenderness 
to palpation of lumbar paravertebral muscles.  


There were no postural abnormalities of the back nor fixed 
deformities.  He had mild lumbar muscle spasm.  He had a 
normal gait cycle.  No muscle atrophy of lower extremities 
was noted.  He had a positive straight leg raise bilaterally.  
Right ankle jerk was plus 2.  Left ankle jerk was plus 1.  
Knee jerks were plus 2 bilaterally.  Diagnosis was 
dorsolumbar myositis.  The examiner noted that the veterans 
subjective complaints on the lumbar spine and right foot did 
not correlate with objective findings on physical exam.


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. Separate diagnostic codes identify the 
various disabilities.  The provisions of 38 C.F.R. § 4.1 
require that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  The provisions 
of 38 C.F.R. § 4.2 require that medical reports be 
interpreted in light of the whole recorded history and that 
each disability be considered from the point of view of the 
veteran working or seeking work.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in other activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.  

The Board also notes that in DeLuca v. Brown, 2 Vet. App. 
202, 206 (1995) the Court held that, when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and that examination based upon the 
rating decision must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."

The provisions of 38 C.F.R. §§ 4.45 and 4.59 (1999) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion and interference with sitting, 
standing and weight bearing are also related considerations.  
It is the intention of the VA Schedule for Rating 
Disabilities to recognize actually painful, unstable or mal-
aligned joints, due to healed injury, as at least minimally 
compensable.

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
provided.

Diagnostic Code 5295 which provides for the evaluation of 
lumbosacral strain.  With characteristic pain on motion, a 
rating of 10 percent is provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When severe with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).

Under Diagnostic Code 5279, unilateral or bilateral 
metatarsalgia is rated 10 percent disabling.  No higher 
rating is assignable.

Under Diagnostic Code 5276 a 20 percent evaluation for the 
right foot disability by analogy is provided for unilateral 
flatfoot which is severe with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  38 C.F.R. Part 4, DC 5276 
(1999).


Under Diagnostic Code 5278 a 20 percent evaluation for the 
right foot disability by analogy is provided for unilateral 
claw foot (pes cavus) where all toes tend to dorsiflexion, 
and there is limitation of dorsiflexion at ankle to right 
angle, shortened plantar fascia, and marked tenderness under 
the metatarsal heads.  38 C.F.R. Part 4, DC 5278 (1999).

Under Diagnostic Code 5283 a 20 percent evaluation for the 
right foot disability by analogy is provided for moderately 
severe malunion or nonunion of tarsal or metatarsal bones.  
38 C.F.R. Part 4, DC 5283.

Under Diagnostic Code  5284, a 20 percent evaluation for the 
right foot disability by analogy is provided for a moderately 
severe injury to the foot. 

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).  


Analysis

The claims for increased evaluations for dorsolumbar myositis 
and right foot disability (degenerative joint disease of the 
second toe and calcaneal spurs) on appeal are well grounded 
within the meaning of the statute and judicial construction.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992) (a claim of entitlement to an increased evaluation 
for service-connected disability generally is a well-grounded 
claim).  VA, therefore, has a duty to assist the veteran in 
the development of facts pertinent to his claims.

In this regard, the Board recognizes this case was previously 
remanded in September 1994 in order to obtain additional 
clarifying medical data.  The evidence of record consisting 
of the veteran's service medical records, as well as 
extensive post service private and VA clinical evidence 
including reports of VA orthopedic examinations in January 
1997 and May 1999 and as well as a transcript of hearing 
before a hearing officer at the RO have been included in the 
veteran's claims file and provide a complete basis upon which 
to address the merits of the veteran's claims.

In view of the fact that there is no indication that there 
are additional pertinent outstanding records which the RO has 
not attempted to obtain, no further assistance to the veteran 
is required to comply with the duty to assist him as mandated 
by 
38 U.S.C.A. § 5107(a).

Dorsolumbar myositis

With respect to the veteran's claim for an increased 
evaluation for dorsolumbar myositis, the Board notes that 
where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The evidence as a whole tends to establish that the veteran's 
dorsolumbar myositis has remained stable for many years and 
is manifested primarily by no more than mild paravertebral 
muscle spasm and slight limitation of motion.  Clearly, 
despite evidence of treatment for low back symptoms during 
the 1990's, the recent VA examination in May 1999 noted that 
the veteran's complaints of back pain were not supported by 
the objective findings.  He failed to cooperate on range of 
motion testing as it was observed by the examiner that he 
could further bend the back with a pain-free expression on 
the face than demonstrated when being tested.  In other 
words, the record lacks reliable objective findings of 
greater disability under the pertinent criteria cited above 
than that reflected by the 
10 percent evaluation in effect for dorsolumbar myositis.  

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40. 4.45, 4.59, but finds no competent medical evidence 
supporting a higher rating than 10 percent.  The examiner 
noted that the veteran's complaints were not supported by 
objective findings on examination.  Clearly, the 
preponderance of the evidence is negative and against the 
grant of an increased evaluation for dorsolumbar myositis.  

Right foot disability

With respect to the veteran's claim for an increased 
evaluation for his right foot disability (degenerative joint 
disease of the second toe and calcaneal spurs), the Board 
notes that as there are overlapping manifestations associated 
with arthritis of the second toe and calcaneal spurs, 
separate evaluations for the veteran's right foot disability 
are not warranted.  See 38 C.F.R. § 4.14.

Clearly the evidence shows that the veteran's right foot 
disability has remained stable for many years and is 
manifested primarily by X-ray evidence of calcaneal spurs and 
degenerative changes of the second toe and by metatarsal 
tenderness.  Importantly, the record fails to demonstrate 
objective findings of right foot disability meeting or more 
nearly approximating the criteria for the next higher ratings 
of 20 percent under the pertinent criteria cited above.  
Moreover, the Board has considered the veteran's claim under 
38 C.F.R. §§ 4.40. 4.45 4.59, but finds no competent medical 
evidence supporting a higher rating than 10 percent.  The 
Board notes that the VA examiner found the veteran's 
complaints were not supported by clinical objective findings.  

Additional Matters

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.


In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such a conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the veteran the criteria for assignment of an 
extraschedular evaluation, it did not actually discuss the 
provisions in light of his claims for increased evaluations 
for his back and foot disabilities.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
back and foot disabilities.  It is clear that his dorsolumbar 
and right foot disabilities have not rendered his clinical 
picture unusual or exceptional in nature, markedly interfered 
with employment, or required frequent inpatient care as to 
render impractical the application of regular schedular 
standards, thereby precluding an increased evaluation on an 
extraschedular basis.  The Board may not overlook the fact 
that on VA back and foot examinations in May 1999 by the same 
examiner the veteran's subjective complaints were not 
supported by the objective findings.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
evaluations in excess of 10 percent for his back and right 
foot disabilities.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, the appeal is denied.

Entitlement to an evaluation in excess of 10 percent for 
dorsolumbar myositis is denied.

Entitlement to an evaluation in excess of 10 percent for a 
right foot disability (degenerative joint disease of the 
second toe and calcaneal spurs) is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

